Citation Nr: 1637533	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-46 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for psoriasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1977 to July 1980, and in the U.S. Army from November 1990 to June 1991, to include service in Southwest Asia.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected psoriasis.  The Veteran timely appealed.

In July 2015 and in February 2016, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.
 

FINDINGS OF FACT

1.  Prior to September 8, 2015, the Veteran's psoriasis has been manifested by the absence of symptoms or signs of skin disease; and has affected no exposed area and none of the total body area. 

2.  From September 8, 2015, the Veteran's psoriasis has required the use of a topical corticosteroid on an intermittent basis for a total duration of less than six weeks in a twelve month period.
CONCLUSIONS OF LAW

1.  Prior to September 8, 2015, the criteria for a compensable disability rating for psoriasis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7816 (2015).

2.  From September 8, 2015, the criteria for a 10 percent, but no higher, disability rating for psoriasis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.
Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On April 5, 2010, the Veteran filed a claim for an increased rating.

Service connection has been established for psoriasis of the forehead.  A noncompensable disability rating has been assigned under 38 C.F.R. § 4.118, Diagnostic Code 7816, pertaining to psoriasis.

Pursuant to Diagnostic Code 7816, a 0 percent (noncompensable) rating is warranted where less than 5 percent of the entire body or exposed areas are affected, and; no more than topical therapy is required during a twelve month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during a twelve month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2015).

Alternatively, psoriasis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (2015). 

For scars (including burn scars) that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).  Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 

Pursuant to Note 4, the adjudicator is to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck (such as pain, instability, and residuals of associated muscle or nerve injury) under the appropriate diagnostic code(s) and apply section 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Pursuant to Note 5, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-5 (2015).

Here, the Veteran's medical history reflects a history of skin rash on his forehead since 1977; and that the rash has been confined to the Veteran's forehead and temples since its onset in 1977.  Nearly continuous treatment has been required, even with minimal evidence of activity shown in 1992.

In 2010, the Veteran contended that his psoriasis had worsened and warranted a compensable disability rating.

The report of a May 2010 VA examination reflects that the Veteran had a dry area without any erythema on the right forearm, measuring 7 centimeters in length by 5 centimeters in width.  There was no plaque, no erythema, and no inflammation noted on examination; there were no pustules, and no bleeding.  The rash involved zero percent of the exposed skin, and 3 percent of the entire body.  The Veteran reported that he treated the area with rubbing alcohol when necessary, and did not use creams, special soaps, or oral medication.

In an August 2010 addendum, the examiner opined that the rash on examination in May 2010 did not appear to be psoriasis; and, for clarification, it appeared to be an eczema rash.

During a September 8, 2015 VA examination, the Veteran described using a topical cream prescription for his psoriasis; and reported using prednisone two times in the past.  The Veteran also reported flare-ups occurring twice every six months and lasting from two-to-three weeks.  The examiner noted that treatment in the past twelve months consisted of topical corticosteroids used for a total duration of less than six weeks.   

Examination in September 2015 also revealed that none of the Veteran's total body area was affected by psoriasis; and none of his exposed areas was affected by psoriasis.  The examiner described no scaling lesions of the skin, and noted that the psoriasis did not impact the Veteran's ability to work.  Diagnoses included psoriasis, no current flare; and tinea versicolor.
 
The September 2015 examiner opined that the current tinea versicolor was less likely than not related to active service.  In support of the opinion, the examiner reasoned that no tinea versicolor was noted in service treatment records.

Following the Board's February 2016 remand, the Veteran underwent a VA examination in April 2016.  The examiner reviewed the Veteran's claims file and medical history, and diagnosed the Veteran with tinea versicolor.  The April 2016 examiner found no evidence of psoriasis, and indicated that there was no clinical history of a recent possible outbreak of psoriasis.  The Veteran indicated that he would contact his primary care physician for evaluation, photos, and treatment, should any outbreaks occur.
  
For the Appeal Period Prior to September 8, 2015

In this case, the Veteran's service-connected psoriasis has been manifested primarily by the absence of plaque, erythema, inflammation, pustules, or bleeding.  The August 2010 examiner found no signs of psoriasis.  It is clear from the context of these findings that no exposed areas are affected, and none of the total body area is affected.  He used no medication for the disability.  Hence, the criteria for a compensable disability rating under Diagnostic Code 7816 prior to September 8, 2015, are not met or nearly approximated.

Based on the foregoing, the Board finds that the overall evidence does not reveal that a compensable disability rating for psoriasis is warranted under any diagnostic code.  There is no evidence of disfigurement of the head, face, or neck.  Nor have there been reports of significant functional loss of parts affected; or of scars affecting areas of at least 6 square inches.  The objective clinical findings consistently fail to show that the Veteran's disability meets the criteria for a compensable evaluation prior to September 8, 2015, and the Board concludes that those findings outweigh the lay assertions regarding severity. 

For the Appeal Period From September 8, 2015

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although VA examination in September 2015 revealed that the Veteran's psoriasis affected no exposed area and none of the total body area, the examiner noted that the Veteran applied "topical corticosteroids" to treat his psoriasis for a duration of less than six weeks during the past twelve months.

Historically, it has been VA's policy that medications applied topically (directly to the skin), including topical corticosteroids or immunosuppressives, are not considered "systemic therapy" for VA purposes.  See VBA Manual, M21-1, III.iv.4.J.3.f. (2015).

Recently, the United States Court of Appeals for Veterans Claims (Court) has held that "systemic therapy" as used in Diagnostic Code 7806 includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  See Johnson v. McDonald, 27 Vet. App. 497 (2016). While this case has been appealed to the United States Court of Appeals for the Federal Circuit, it is presently binding case law on the Board.  The Board finds that a similar reading of Johnson applies to the schedular ratings for other skin diseases.  

Thus, based on Johnson, the Board finds that the Veteran's use of intermittent systemic therapy, in the form of a topical corticosteroid, for a total duration of less than six weeks in a twelve-month period, meets the criteria for a 10 percent disability rating under Diagnostic Code 7816.  There is no evidence of use of constant or near-constant systemic therapy for a duration of six weeks or more, to warrant a disability rating in excess of 10 percent under Diagnostic Code 7816.  Although the Veteran may have used such creams at some point prior to September 2015, the examination represents the first evidence that such use was factually ascertainable.  

No other Diagnostic Code is applicable. There are no findings of disfigurement or scarring of any kind.  

Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, his skin disease requires occasional systemic therapy in the form of topical corticosteroids.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for post-traumatic stress disorder (PTSD), tinnitus, bilateral hearing loss, and psoriasis.  He has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's psoriasis combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a compensable disability rating for psoriasis, for the appeal period prior to September 8, 2015; and supports a 10 percent, but no higher, disability rating for psoriasis, for the appeal period from September 8, 2015.





	(CONTINUED ON NEXT PAGE)


ORDER

Prior to September 8, 2015, a compensable disability evaluation for psoriasis is denied.

From September 8, 2015, a 10 percent, but no higher, evaluation for psoriasis is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


